—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 16, 1996 (People v Coggins, 234 AD2d 469), affirming a judgment of the County Court, Nassau County, rendered April 11, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Krausman, Florio and McGinity, JJ., concur.